940 F.2d 652Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Phillip LOCKLEAR, Plaintiff-Appellant.v.R.A. BROADWELL, C.M. Bustle, Defendants-Appellees,andJames M. Peterson, Ottis F. Jones, J. Hutcheson, Defendants.
No. 89-7745.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 20, 1989.Decided July 26, 1991.

Appeal from the United States District Court for the Eastern District of North Carolina, at Raleigh.  Malcolm J. Howard, District Judge.
(CA-87-550-CRT)
Phillip Locklear, appellant pro se.
David F. Hoke, Assistant Attorney General, Raleigh, N.C., for appellees.
E.D.N.C.
AFFIRMED.
Before MURNAGHAN and WILKINSON, Circuit Judges, and CHAPMAN, Senior Circuit Judge.
OPINION
PER CURIAM:


1
Phillip Locklear appeals from the district court's order denying relief under 42 U.S.C. Sec. 1983.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Locklear v. Broadwell, A-87-550-CRT (E.D.N.C. July 24, 1989).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.